Title: From George Washington to Thomas, Lord Fairfax, 19 April 1756
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron



My Lord
Winchester April 19th 1756

The inclosed is the Copy of a Letter that came to my Hands by Express this Instant, which I send in Hopes that your Lordship will give Orders for raising not only a part of the Militia of this County, but of the adjacent ones also, & that with the utmost Expedition otherwise it is uncertain how far the Enemy may attempt to pursue their Victory—I have consulted Colo. Innis & the Officers of my Regiment who are unanimous in Opinion that the Men I have here which are only 50 shoud be detained till they are reinforced by the Militia for the Defence of the Town as it is more than probable that the Enemy may extend their Designs to this Place.
Notwithstanding I am sensible how much your Lordship will exert yourself on this Occasion, I cant help repeating that nothing but Dispatch can answer our present Purposes for unless I can throw some Ammunition into Edwards’s Fort to Night, the Remainder of our Party & the Inhabitants that are there, will more than probably fall a Sacrifice to the Indians as the Bearer who came off with the inclosed assures Me that the Fort was surrounded, & that an Assault was expect’d to Day. I am Your Lordship’s most obedt humble Servt

Go: Washington

